DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 10, 13, 15, 16, 18 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa (United States Patent Application Publication 2015/0342033) in view of Kawata (United States Patent Application Publication 2016/0124259) and further in view of Choi et al. (United States Patent Application Publication 2015/0043175), hereinafter referenced as Choi.
Regarding claim 1, Hasegawa discloses an electronic module comprising: a flexible wiring member (figure 4 exhibits a flexible substrate 50 as disclosed at paragraph 57) comprising: a first base which is an insulating and flexible base (figure 4 exhibits substrate body 52 as disclosed at paragraph 57), a first wiring layer formed on the first base (paragraph 57 discloses that a wiring is disposed on the body 52), and a plurality of first electrodes formed of the first wiring layer at an end part of the flexible wiring member (figure 6 exhibits a plurality of electrodes including electrodes 92 as disclosed at paragraph 66); a wiring circuit board (figure 4 exhibits a wiring board including wiring 60 as disclosed at paragraph 58) comprising: a second base (figure 4 exhibits body 41 as disclosed at paragraph 58), a second wiring layer formed on the second base (figure 4 exhibits wiring layer 60 as disclosed at paragraph 58), a second insulating layer formed on the second base (figure 4 exhibits insulating layer 42 as disclosed at paragraph 58), the second insulating layer including a first part,  a second part, a third part, and a fourth part, the first part and the second part  being arranged with an opening between the first part and the second part in a plan view, the third part and the fourth part being arranged with the opening between the third part and the fourth part in the plan view (figures 4 and 5 exhibits wherein the insulating layer includes a cutout 64 which includes four sides, each of which corresponds to the first through fourth parts), a first side of the opening formed by the first part and a second side of the opening formed by the second part is longer than a third side of the opening formed by the third part and a fourth side of the opening formed by the fourth part (figure 5 exhibits wherein the opening 64 includes a longer portion which includes the first and second parts and a narrower part which includes the third and fourth parts), and a plurality of second electrodes formed of the second wiring layer being under the opening, the plurality of second electrodes being arranged in a direction along the first side and the second side (figures 6 and 7 exhibits electrodes 81 arrayed in the wider direction of the first and second side as disclosed at paragraph 60), a part of the second wiring layer other than the plurality -2-of second electrodes being arranged between the second base and the second insulating layer (figure 4 exhibits wherein wiring layer 60 is also disposed between the base and insulating layer 42); and a plurality of conductive connection members that respectively connect the plurality of first electrodes and the plurality of second electrodes to each other (figure 4 exhibits conductive connection member 70 as disclosed at paragraph 57, it is apparent that each electrode pair has a corresponding portion of member 70 which connect the electrodes together), and the second part of the second insulating layer is arranged between the second base and the flexible wiring member in a direction perpendicular to the wiring circuit board (figure 4 exhibits wherein a second part of insulating member 42 is arranged between the base and the flexible wiring member).  However, Hasegawa fails to disclose the second insulating layer being formed of a solder-resist, the plurality of conductive connection members being formed of a solder, and wherein the plurality of first electrodes of the flexible wiring member are arranged in the opening so that an end of the flexible wiring member is opposite to the first part of the second insulating layer in the plan view.

    PNG
    media_image1.png
    525
    371
    media_image1.png
    Greyscale

Hasegawa teaches that the plurality of first electrodes of the flexible wiring member are arranged in the opening so that an end of the flexible wiring member is slightly overlapped to the first part of the second insulating layer in the plan view (figure 4 exhibits wherein an edge of the flexible wiring board slightly overlaps the first part of insulating layer 42 in the plan view).  Kawata teaches wherein a plurality of first electrodes of the flexible wiring member are arranged in the opening so that an end of the flexible wiring member is opposite to the first part of the second insulating layer in the plan view (figure 13 exhibits wherein the end of the flexible wiring board 1 is opposite a first part of insulating layer 10 in a plan view as disclosed at paragraph 100).  Because both Hasegawa and Kawata teach methods for mounting a flexible wiring board to a substrate it would have been obvious to a person having ordinary skill in the art prior to the effective filing date to substitute one method for the other to achieve the predictable result of providing an electrical connection between circuit boards.
Hasegawa teaches using insulating film and conductive films (figure 4 exhibits resist layer 42 and connecting member 70 which is described as an anisotropic conductive film as disclosed at paragraph 56).  Choi teaches that solder resist can be used as an insulating film and solder can be used as a conductive connection member (figure 1 exhibits insulating layer 16 which is formed of a solder resist, while figure 2 exhibits solder bonding parts 31 as disclosed at paragraphs 40-42).  Because both Hasegawa and Choi disclose materials for use in electrically connecting components, it would have been obvious to a person having ordinary skill in the art to substitute one for the other to achieve the predictable result of electrically connecting electronic components.  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 3, Hasegawa in view of Kawata and further in view of Choi discloses everything claimed as applied above (see claim 1), in addition, Kawata discloses wherein at least one of the plurality of first electrodes is arranged with an inclination relative to at least one of the plurality of second electrodes (figure 13 exhibits wherein an electrode of the flexible board is arranged at an incline relative to the rigid board electrode).
Regarding claim 5, Hasegawa in view of Kawata and further in view of Choi discloses everything claimed as applied above (see claim 1), in addition, Hasegawa discloses wherein the flexible wiring member comprises a first insulating layer that covers a part of the first wiring layer other than the plurality of first electrodes (Figure 4 exhibits insulating layer 54 as disclosed at paragraph 57), and wherein the first insulating layer is located between the first wiring layer and the second part of the second insulating layer in the direction perpendicular to the wiring circuit board (figure 4 exhibits wherein the first insulating layer 54 is located between the first wiring layer and the second part of insulating layer 42).
Regarding claim 6, Hasegawa in view of Kawata and further in view of Choi discloses everything claimed as applied above (see claim 1), in addition, Kawata discloses wherein a width of the end part of the flexible wiring member is smaller than a width of the opening in a width direction of the end part (it is apparent that in order for an end part to fit within an opening as exhibited in figure 13 of Kawata, the width of the end part must be smaller than the width of the opening in which it is disposed).
Regarding claim 7, Hasegawa in view of Kawata and further in view of Choi discloses everything claimed as applied above (see claim 1), in addition, Kawata discloses wherein the end part of the flexible wiring member is arranged so as to be spaced apart from the first part of the second insulating layer (figure 13 exhibits wherein the end part of the flexible wiring member is spaced from the first part of an insulating layer 10).
Regarding claim 10, Hasegawa in view of Kawata and further in view of Choi discloses an electronic equipment comprising: a casing (figure 15 exhibits housing 561 as disclosed at paragraph 107); and the electronic module according to claim 1 accommodated in the casing (figure 15 exhibits wherein an electronic module 562 is disposed within the housing, the electronic module according to claim 1 is taught by the combination as detailed in the rejection of claim 1).
Regarding claim 13, Hasegawa in view of Kawata and further in view of Choi discloses display apparatus comprising: the electronic module according to claim 1 (see claim 1 above); and a light emitting element on the wiring circuit board (paragraph 43 teaches that a backlight is disposed on the board).
Regarding claim 15, Hasegawa in view of Kawata and further in view of Choi discloses everything claimed as applied above (see claim 1), in addition, Hasegawa discloses wherein both of opposite sides of the opening in the second insulating layer are surrounded by the second insulating layer in the plan view (figure 5 exhibits wherein both opposite sides of the opening are surrounded by the insulating layer in the plan view).
Regarding claim 16, Hasegawa in view of Kawata and further in view of Choi discloses everything claimed as applied above (see claim 1), in addition, Kawata discloses wherein a part of the first base is arranged in the opening (figure 13 exhibits wherein a part of the base is arranged in the opening).
Regarding claim 18, Hasegawa in view of Kawata and further in view of Choi discloses everything claimed as applied above (see claim 1), in addition, Hasegawa discloses wherein a part of the second wiring layer is arranged between the second base and the first part of the second insulating layer (figure 4 exhibits wherein a part of wiring 60 is arranged between the second base and a first part of insulating layer 42).
Regarding claim 19, Hasegawa in view of Kawata and further in view of Choi discloses everything claimed as applied above (see claim 1), in addition, Hasegawa discloses wherein at least one of the plurality of a conductive connection member is in contact with the second part of the second insulating layer (figure 4 exhibits wherein conductive connection member 70 is in contact with the second part of insulating layer 42).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kawata in view of Choi and further in view of Fujimori et al. (United States Patent Application Publication 2015/0207965), hereinafter referenced as Fujimori.
Regarding claim 2, Hasegawa in view of Kawata and further in view of Choi discloses everything claimed as applied above (see claim 1), in addition, Hasegawa discloses wherein the plurality of conductive connection members are surrounded by the second insulating layer (figure 4 exhibits wherein the lower portion of the conductive connection members are surrounded by the insulating layer 42).  However, Hasegawa fails to disclose wherein the plurality of conductive connection members do not extend between the second part of the second insulating layer and the flexible wiring member in the direction perpendicular to the wiring circuit board.
Fujimori is a similar or analogous system to the claimed invention as evidenced Fujimori teaches a method for electrically connecting circuits wherein the motivation of reducing the space between circuits would have prompted a predictable variation of Hasegawa by applying Fujimori’s known principal of providing conductive connection members which do not extend between a second part of a second insulating layer and a second wiring member in the direction perpendicular to the wiring circuit board (figure 2 exhibits wherein bumps 8 do not extend between a second part of an insulating layer 11 and a second wiring member 10 in a direction perpendicular to the pad 2s).
In view of the motivations such as reducing the space between circuits one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hasegawa.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kawata in view of Choi and further in view of Kimura et al. (United States Patent Application Publication 2016/0282990), hereinafter referenced as Kimura.
Regarding claim 4, Hasegawa in view of Kawata and further in view of Choi discloses everything claimed as applied above (see claim 1), however, Hasegawa fails to disclose wherein the flexible wiring member has a portion contacting with the second insulating layer.
Kimura is a similar or analogous system to the claimed invention as evidenced Kimura teaches an electronic device wherein the motivation of minimizing the size of the device would have prompted a predictable variation of Hasegawa by applying Kimura’s known principal of placing a cover layer of a flexible substrate to be in contact with a top surface of a rigid substrate (figure 7A exhibits wherein a flexible substrate 13 is placed in contact with a rigid substrate as disclosed at paragraph 169).  When applying this known technique to Hasegawa in which the top layer of the rigid substrate beneath the flexible circuit board is the second part of the insulating layer, then the flexible wiring member will have a portion in contact with the second insulating layer.
In view of the motivations such as minimizing the size of the device one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hasegawa.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kawata in view of Choi and further in view of Kitajima et al. (United States Patent Application Publication 2012/0248616), hereinafter referenced as Kitajima.
Regarding claim 8, Hasegawa in view of Kawata and further in view of Choi discloses everything claimed as applied above (see claim 1), however, Hasegawa fails to disclose wherein the electronic module further comprises a resin covering an edge part of the flexible wiring member in a width direction of the end part of the flexible wiring member, and wherein the resin and the plurality of conductive connection members are arranged so as to be spaced apart from each other between the flexible base and the wiring circuit board.
Kitajima is a similar or analogous system to the claimed invention as evidenced Kitajima teaches a method of electrically connecting components wherein the motivation of preventing short circuits between electrical components would have prompted a predictable variation of Hasegawa by applying Kitajima’s known principal of covering a conductive connection member with a resin covering such that the resin and the conductive connection member are arranged so as to be spaced apart from each other (figure 1 exhibits wherein a conductive connection member 3 is covered with resin 9 which is spaced apart from the solder 3 using resin 8 as disclosed at paragraph 67).
In view of the motivations such as preventing short circuits between electrical components one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hasegawa.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 9, Hasegawa in view of Kawata and further in view of Choi discloses everything claimed as applied above (see claim 1), however, Hasegawa fails to disclose wherein the end part of the flexible wiring member further comprises a resin covering an edge part of the flexible wiring member in a width direction of the end part, wherein the electronic module has an intermediate member having lower Young's modules than the resin and the plurality of conductive connection members, and wherein, between the flexible base and the wiring circuit board, the resin and the intermediate member are arranged to be contacted with each other, and the intermediate member and the plurality of conductive connection members are arranged to be contacted with each other.
Kitajima is a similar or analogous system to the claimed invention as evidenced Kitajima teaches a method of electrically connecting components wherein the motivation of preventing short circuits between electrical components would have prompted a predictable variation of Hasegawa by applying Kitajima’s known principal of using solder as a conductive connection member and covering the conductive connection member with a resin covering such that the resin and the conductive connection member are arranged so as to be spaced apart from each other (figure 1 exhibits wherein a conductive connection member 3 is covered with resin 9 which is spaced apart from the solder 3 using resin 8 as disclosed at paragraph 67; paragraph 67 further teaches that the Young’s modulus of resin 8 is less that the Young’s modules of the resin 9; it is further inherent that the Young’s modulus of solder is greater than that of resin 8).
In view of the motivations such as preventing short circuits between electrical components one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hasegawa.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 10, 11, 12 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshii et al. (United States Patent Application Publication 2006/0132631), hereinafter referenced as Yoshii, in view of Hasegawa, in view of Kawata and further in view of Choi.
Regarding claim 10, Yoshii discloses an electronic equipment comprising: a casing (figure 1 exhibits a casing 2 as disclosed at paragraph 30); and an electronic module accommodated in the casing (figure 1 and 4 exhibit electronic module 10 in the casing as disclosed at paragraph 31).  However, Yoshii fails to disclose wherein the module is the electronic module according to claim 1.
Hasegawa, in view of Kawata and further in view of Choi is a similar or analogous system to the claimed invention as evidenced Hasegawa, in view of Kawata and further in view of Choi teaches a connection between a flexible wiring board and another component wherein the motivation of improving the reliability of an electrical connection between a wiring board and flexible wiring board would have prompted a predictable variation of Yoshii by applying Hasegawa, in view of Kawata and further in view of Choi’s known principal of providing electronic module according to claim 1 (see claim 1).  When applying this known technique to Yoshii, it would have been obvious to a person having ordinary skill in the art to modify substrate 81 to include the disclosed features of the claimed wiring circuit board and to modify flexible printed circuit board 86 to include the disclosed features of the claimed flexible wiring member and the connection between them.
In view of the motivations such as improving the reliability of an electrical connection between a wiring board and flexible wiring board one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yoshii.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 11, Yoshii in view of Hasegawa, in view of Kawata and further in view of Choi discloses everything claimed as applied above (see claim 10), in addition, Yoshii discloses an imaging sensor mounted on the wiring circuit board (figure 4 exhibits CCD mounted on PCB 81 as disclosed at paragraph 31), wherein the wiring circuit board is arranged between the imaging sensor and the flexible wiring member (figure 2 exhibits wherein the PCB 81 is between the image sensor 5 and flexible PCB 86).
Regarding claim 12, Yoshii in view of Hasegawa, in view of Kawata and further in view of Choi discloses everything claimed as applied above (see claim 11), in addition, Yoshii discloses an image processing circuit accommodated in the casing (figure 4 exhibits PCB 82 which includes an image processing circuit as disclosed at paragraph 31), wherein the flexible wiring member connects the wiring circuit board and the image processing circuit (figure 4 exhibits wherein flexible PCB 86 connects the wiring board 81 and the image processing circuit on PCB 82 as disclosed at paragraphs 31 and 63).
Regarding claim 20, Yoshii in view of Hasegawa, in view of Kawata and further in view of Choi discloses everything claimed as applied above (see claim 12), in addition, Yoshii discloses a unit accommodated in the casing, wherein the unit is configured to move the imaging sensor (figure 1 exhibits CCD moving unit 50 in casing 2 as disclosed at paragraph 31).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kawata in view of Choi and further in view of Oh (United States Patent Application Publication 2017/0357122).
Regarding claim 14, Hasegawa in view of Kawata and further in view of Choi discloses everything claimed as applied above (see claim 1), however, Hasegawa fails to disclose wherein a thickness of the plurality of conductive connection members is thinner than a thickness of the second insulating layer.
Hasegawa discloses a device where a thickness of a conductive connection member is greater that a thickness of the second insulating layer.  Oh teaches a device in which a thickness of the conductive connection member is thinner than a thickness of the second insulating layer (figure 5 exhibits wherein conductive connection member 5 is thinner than insulating layer INS as disclosed at paragraph 78). Because both Hasegawa and Oh teach methods for electrically and mechanically connecting two substrates, it would have been obvious to a person having ordinary skill in the art to substitute one method for the other to achieve the predictable result of electrically and mechanically connecting two substrates.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kawata in view of Choi and further in view of Takeda et al. (United States Patent Application Publication 2014/0361183), hereinafter referenced as Takeda.
Regarding claim 17, Hasegawa in view of Kawata and further in view of Choi discloses everything claimed as applied above (see claim 1), however, Hasegawa fails to disclose wherein a part of the first base overlapping the second part of the second insulating layer is arranged with an inclination relative to the second part of the second insulating layer. 
Takeda is a similar or analogous system to the claimed invention as evidenced Takeda teaches an electronic module wherein the motivation of effectively insulating a wiring portion would have prompted a predictable variation of Hasegawa by applying Takeda’s known principal of arranging a part of the first base overlapping the second part of the second insulating layer with an inclination relative to the second part of the second insulating layer (figure 1C exhibits wherein a part of the flexible wiring board is arranged at an incline with respect to a second part of insulating layer 113 as disclosed at paragraph 18).
In view of the motivations such as effectively insulating a wiring portion one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hasegawa.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kawata in view of Choi and further in view of Takeda.
Regarding claim 21, Hasegawa discloses an electronic module comprising: a flexible wiring member (figure 4 exhibits a flexible substrate 50 as disclosed at paragraph 57) comprising: a first base which is an insulating and flexible base (figure 4 exhibits substrate body 52 as disclosed at paragraph 57), and a first wiring layer formed on the first base (paragraph 57 discloses that a wiring is disposed on the body 52), a plurality of first electrodes formed of the first wiring layer at an end part of the flexible wiring member (figure 6 exhibits a plurality of electrodes including electrodes 92 as disclosed at paragraph 66); a first insulating layer that covers a part of the first wiring layer other than the first electrode (figure 4 exhibits insulating layer 54 as disclosed at paragraph 57); a wiring circuit board (figure 4 exhibits a wiring board including wiring 60 as disclosed at paragraph 58) comprising: a second base (figure 4 exhibits body 41 as disclosed at paragraph 58), a second wiring layer formed on the second base (figure 4 exhibits wiring layer 60 as disclosed at paragraph 58), a second insulating layer formed on the second base (figure 4 exhibits insulating layer 42 as disclosed at paragraph 58), the second insulating layer including a first part,  a second part, a third part, and a fourth part, the first part and the second part being arranged with an opening between the first part and the second part in a plan view, the third part and the fourth part being arranged with the opening between the third part and the fourth part in the plan view (figures 4 and 5 exhibits wherein the insulating layer includes a cutout 64 which includes four sides, each of which corresponds to the first through fourth parts), a first side of the opening formed by the first part and a second side of the opening formed by the second part is longer than a third side of the opening formed by the third part and a fourth side of the opening formed by the fourth part (figure 5 exhibits wherein the opening 64 includes a longer portion which includes the first and second parts and a narrower part which includes the third and fourth parts), and a plurality of second electrodes formed of the second wiring layer being under the opening, the plurality of second electrodes being arranged in a direction along the first side and the second side (figures 6 and 7 exhibits electrodes 81 arrayed in the wider direction of the first and second side as disclosed at paragraph 60), a part of the second wiring layer other than the plurality -2-of second electrodes being arranged between the second base and the second insulating layer (figure 4 exhibits wherein wiring layer 60 is also disposed between the base and insulating layer 42); and a plurality of conductive connection members that respectively connect the plurality of first electrodes and the plurality of second electrodes to each other (figure 4 exhibits conductive connection member 70 as disclosed at paragraph 57, it is apparent that each electrode pair has a corresponding portion of member 70 which connect the electrodes together), and the second part of the second insulating layer is arranged between the second base and the flexible wiring member in a direction perpendicular to the wiring circuit board (figure 4 exhibits wherein a second part of insulating member 42 is arranged between the base and the flexible wiring member), wherein a part of the first insulating layer is located between the first wiring layer and the second part of the second insulating layer in the direction perpendicular to the wiring circuit board (figures 4 and 5 exhibit wherein a part of insulating layer 54 is located between the first wiring layer and the second part of insulating layer 42).  However, Hasegawa fails to disclose the second insulating layer being formed of a solder-resist, the plurality of conductive connection members being formed of a solder, and wherein the plurality of first electrodes of the flexible wiring member are arranged in the opening so that an end of the flexible wiring member is opposite to the first part of the second insulating layer in the plan view, wherein the first electrode is arranged with an inclination relative to the second electrode, and wherein a part of the first base overlapping the second part of the second insulating layer and the part of the first insulating layer are arranged with an inclination relative to the second part of the second insulating layer.

    PNG
    media_image1.png
    525
    371
    media_image1.png
    Greyscale

Hasegawa teaches that the plurality of first electrodes of the flexible wiring member are arranged in the opening so that an end of the flexible wiring member is slightly overlapped to the first part of the second insulating layer in the plan view (figure 4 exhibits wherein an edge of the flexible wiring board slightly overlaps the first part of insulating layer 42 in the plan view).  Kawata teaches wherein a plurality of first electrodes of the flexible wiring member are arranged in the opening so that an end of the flexible wiring member is opposite to the first part of the second insulating layer in the plan view (figure 13 exhibits wherein the end of the flexible wiring board 1 is opposite a first part of insulating layer 10 in a plan view as disclosed at paragraph 100) and wherein the first electrode is arranged with an inclination relative to the second electrode (figure 13 exhibits wherein the first electrode is arranged at an incline with respect to the second electrode).  Because both Hasegawa and Kawata teach methods for mounting a flexible wiring board to a substrate it would have been obvious to a person having ordinary skill in the art prior to the effective filing date to substitute one method for the other to achieve the predictable result of providing an electrical connection between circuit boards.
Hasegawa in view of Kawata fails to disclose the second insulating layer being formed of a solder-resist, the plurality of conductive connection members being formed of a solder, and wherein a part of the first base overlapping the second part of the second insulating layer and the part of the first insulating layer are arranged with an inclination relative to the second part of the second insulating layer.
Hasegawa teaches using insulating film and conductive films (figure 4 exhibits resist layer 42 and connecting member 70 which is described as an anisotropic conductive film as disclosed at paragraph 56).  Choi teaches that solder resist can be used as an insulating film and solder can be used as a conductive connection member (figure 1 exhibits insulating layer 16 which is formed of a solder resist, while figure 2 exhibits solder bonding parts 31 as disclosed at paragraphs 40-42).  Because both Hasegawa and Choi disclose materials for use in electrically connecting components, it would have been obvious to a person having ordinary skill in the art to substitute one for the other to achieve the predictable result of electrically connecting electronic components.  
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Hasegawa in view of Kawata and further in view of Choi fails to disclose wherein a part of the first base overlapping the second part of the second insulating layer and the part of the first insulating layer are arranged with an inclination relative to the second part of the second insulating layer.
Takeda is a similar or analogous system to the claimed invention as evidenced Takeda teaches an electronic module wherein the motivation of effectively insulating a wiring portion would have prompted a predictable variation of Hasegawa by applying Takeda’s known principal of arranging a part of the first base overlapping the second part of the second insulating layer with an inclination relative to the second part of the second insulating layer (figure 1C exhibits wherein a part of the flexible wiring board is arranged at an incline with respect to a second part of insulating layer 113 as disclosed at paragraph 18).
In view of the motivations such as effectively insulating a wiring portion one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hasegawa.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 22, Hasegawa in view of Kawata in view of Choi and further in view of Takeda discloses everything claimed as applied above (see claim 21), in addition, Hasegawa discloses wherein at least one of the conductive connection members is in contact with the second part of the second insulating layer (figure 4 exhibits wherein conductive connection member 70 is in contact with the second part of insulating layer 42).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Hasegawa in view of Kawata in view of Choi and further in view of Takeda and further in view of Kimura.
Regarding claim 23, Hasegawa in view of Kawata in view of Choi and further in view of Takeda discloses everything claimed as applied above (see claim 21), however, Hasegawa fails to disclose wherein the wiring circuit board includes a silicon substrate, and a light emitting element is arranged on the silicon substrate.
Kimura is a similar or analogous system to the claimed invention as evidenced Kimura teaches touch panel device wherein the motivation of reducing the thickness of a touch panel display would have prompted a predictable variation of Hasegawa by applying Kimura’s known principal of placing a light emitting element on a touch panel substrate made of silicon (figure 7A exhibits a touch panel wiring board which includes a silicon substrate 11 as disclosed at paragraph 259 and a light emitting element arranged 20 on the silicon substrate as disclosed at paragraphs 163 and 164).
In view of the motivations such as reducing the thickness of a touch panel one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Hasegawa.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Claims 24 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshii in view of Hasegawa in view of Kawata in view of Choi and further in view of Takeda.
Regarding claim 24, Yoshii discloses an electronic equipment comprising: an electronic module (figure 1 and 4 exhibit electronic module 10 in the casing as disclosed at paragraph 31); and an imaging element mounted on the wiring circuit board (figure 4 exhibits image sensor 5 mounted on wiring board 81); wherein the imaging element is electrically connected to the wiring circuit board via a metal wire (figure 2 exhibits wherein metal wires extend from the back of the image sensor to electrically connect to the circuit board).  However, Yoshii fails to disclose the electronic module according to claim 21.
Hasegawa in view of Kawata in view of Choi and further in view of Takeda is a similar or analogous system to the claimed invention as evidenced Hasegawa in view of Kawata in view of Choi and further in view of Takeda teaches a connection between a flexible wiring board and another component wherein the motivation of improving the reliability of an electrical connection between a wiring board and flexible wiring board would have prompted a predictable variation of Yoshii by applying Hasegawa in view of Kawata in view of Choi and further in view of Takeda’s known principal of providing electronic module according to claim 21 (see claim 21).  When applying this known technique to Yoshii, it would have been obvious to a person having ordinary skill in the art to modify substrate 81 to include the disclosed features of the claimed wiring circuit board and to modify flexible printed circuit board 86 to include the disclosed features of the claimed flexible wiring member and the connection between them.
In view of the motivations such as improving the reliability of an electrical connection between a wiring board and flexible wiring board one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yoshii.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 25, Yoshii discloses an electronic equipment comprising: an electronic module (figure 1 and 4 exhibit electronic module 10 in the casing as disclosed at paragraph 31); an imaging element mounted on a wiring circuit board (figure 4 exhibits image sensor 5 mounted on wiring board 81); and an image stabilizing unit to move the imaging element (figure 3 exhibits CCD moving unit 50 as disclosed at paragraph 31).  However, Yoshii fails to disclose the electronic module according to claim 21.
Hasegawa in view of Kawata in view of Choi and further in view of Takeda is a similar or analogous system to the claimed invention as evidenced Hasegawa in view of Kawata in view of Choi and further in view of Takeda teaches a connection between a flexible wiring board and another component wherein the motivation of improving the reliability of an electrical connection between a wiring board and flexible wiring board would have prompted a predictable variation of Yoshii by applying Hasegawa in view of Kawata in view of Choi and further in view of Takeda’s known principal of providing electronic module according to claim 21 (see claim 21).  When applying this known technique to Yoshii, it would have been obvious to a person having ordinary skill in the art to modify substrate 81 to include the disclosed features of the claimed wiring circuit board and to modify flexible printed circuit board 86 to include the disclosed features of the claimed flexible wiring member and the connection between them.
In view of the motivations such as improving the reliability of an electrical connection between a wiring board and flexible wiring board one of ordinary skill in the art would have implemented the claimed variation of the prior art system of Yoshii.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A FLOHRE whose telephone number is (571)270-7238. The examiner can normally be reached Mon-Fri 8:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JASON A. FLOHRE
Primary Examiner
Art Unit 2696



/JASON A FLOHRE/               Primary Examiner, Art Unit 2696